FADELEY, J.,
concurring in part and dissenting in part.
I concur in the court’s approval of the Secretary’s changes in the reapportionment plan, as directed by the court. I dissent, however, from the majority’s continuing conclusion that the remainder of the plan is unexceptionable.
When the court previously declared the initial plan in violation of law and sent it back to the Secretary of State, the state constitution mandated that “the reapportionment shall be void.” Or Const, Art IV, § 6(3)(d). Although the Secretary no longer had power to correct particulars of the plan not specified in the court’s initial opinion in this matter, id., the state constitution mandates that, after the Secretary makes the corrections initially specified by this court, the plan must once again be returned to this court to assure compliance with “all law applicable thereto.” Or Const, Art IV, § 6(3)(e). The plan is before us again for review under that provision. To achieve compliance with all applicable law, when the plan has been returned to us, the court is expressly empowered to make “further” corrections. Or Const, Art IV, § 6(3)(e). I dissent from the majority’s failure to make further corrections necessary to assure compliance of the plan with all applicable law.
The continuing vice in the Secretary’s plan now before us the second time around, and in the majority’s *320continuing approval of it, lies in the exaltation of one of five statutory factors over the remaining four factors. There is no warrant in the statute to prefer one factor to such an extent as to violate by totally ignoring several of the other factors. Yet, that is what the plan, and the majority’s approval of it, does. Moreover, there is no warrant in statute or decided cases to interpret so narrowly the statutory factor that is exalted over the other factors.
The statute, ORS 188.010(1), provides:
“The Legislative Assembly or the Secretary of State, whichever is applicable, shall consider the following criteria when apportioning the state into congressional and legislative districts:
“(1) Each district, as nearly as practicable, shall:
“(a) Be contiguous;
“(b) Be of equal population;
‘ ‘ (c) Utilize existing geographic or political boundaries;
“(d) Not divide communities of common interest; and
“(e) Be connected by transportation links.”
The plan approved by the majority makes it theoretically possible for a resident of Multnomah County to represent Baker and Grant County voters, among others, in the Oregon Senate. I would hold that that possibility violates ORS 188.010(1) — specifically paragraphs (c), (d) and, in degree, (e) — as well as violating the express words of Article IV, section 7, of the Oregon Constitution that prohibit dividing a county when creating a multi-county senatorial district. That violation occurs twice in the seven-county district that the majority approves without any reference to the constitutional provision on point or to the remaining factors in ORS 188.010(1).
There is no necessity to violate or abridge ORS 188.010(l)(c), (d), and (e), nor Article IV, section 7, in order to keep district population deviations within a constitutionally acceptable range. My dissent, when this reapportionment plan was initially before us, in Ater v. Keisling, 312 Or 207, 819 P2d 296 (1991), makes that mathematically and legally clear. Absent such a necessity, I would uphold the statutory *321factors and the constitutional provision cited, not discard them sub silentio.
I would correct the plan to retain all of Multnomah County in senate districts composed only of voters within that county. Further, I would not split Wasco County in three parts and two different senate districts and would not include part of Multnomah County and all of Baker County in the same senate district, nor would I place part of Wasco County in the same house district with Baker County. Only by making those further corrections, as the court is empowered now to do by Article IV, section 6(3)(e), of the Oregon Constitution, will this court uphold the law applicable to reapportionment. Under that section and subsection, the court is required to review the “corrected reapportionment to assure compliance with * * * all law applicable thereto,” and the court “may further correct the reapportionment if the court considers correction to be necessary.” Or Const, Art TV, § 6(3) (e) (emphasis added). By those provisions, the voters thus wisely provided this court with one last chance to enforce ORS 188.010(1) in all respects in order to serve the theory of the direct representational form, also selected by the people, for the composition of the legislative assembly.1
The reapportionment plan, even as corrected, does not comply with applicable law. I dissent from approval of it.

 See, e.g., Or Const, Art IV, § 1(1) (vesting the legislative power, other than that reserved to the people, in a “Legislative Assembly”); Art IV, § 3 (requiring individual legislators to be selected by respective districts established by law); Art IV, § 8 (requiring residency within the district for one year preceding election as a qualification for legislative office); Art III, § 1 (dividing state government into three separate departments or branches and mandating that the functions of each generally be kept separate from that of the others).
The intrusion upon a directly representative legislative assembly that I would correct may perhaps best be illustrated by asking the following question: How directly represented would residents of Multnomah County consider themselves to be if their state senator resided in Baker City, and vice versa? There is already enough voter alienation from government, with its attendant ills, without adding the further estrangement of representation by a legislator not sharing a community of interest with the voter, not easily accessible by road, and not related to the same or similar geographic or local political environment as that of the voter who is to be represented.
Compliance with law would require the presence of those aspects of commonality because ORS 188.010(1) requires them. But the majority’s approval of the deficient “corrected” plan does not do so.